07-0408-cv
     Claude v. Peikes

 1                               UNITED STATES COURT OF APPEALS
 2
 3                                    FOR THE SECOND CIRCUIT
 4
 5                              ____________________________________
 6
 7                                          August Term, 2007
 8
 9   (Argued: July 17, 2008                                                   Decided: July 25, 2008)
10
11                                        Docket No. 07-0408-cv
12
13                              ____________________________________
14
15                                         PHENOL CLAUDE,
16
17                                          Plaintiff-Appellant,
18
19                                                 – v. –
20
21                      RONALD D. PEIKES, COUNTRYWIDE HOME LOANS, INC.,
22
23                                         Defendants-Appellees.
24
25                              ____________________________________
26
27                      Before: NEWMAN, CALABRESI, and PARKER, Circuit Judges.
28
29                              ____________________________________
30
31           Appeal from a Judgment of the United States District Court for the District of

32   Connecticut (Nevas, J.) approving the magistrate judge’s recommendation that Plaintiff’s claims

33   be dismissed.

34           AFFIRMED.


35           _________________________
36

                                                     1
 1                                 PHENOL CLAUDE, Hampton, Conn., pro se.
 2
 3                                 MICHAEL A. GEORGETTI, Hartford, Conn., for Defendant-
 4                                 Appellee Ronald D. Peikes
 5
 6                                 Zeichner Ellman & Krause LLP, Greenwich, Conn., for Defendant-
 7                                 Appellee Countrywide Home Loans.
 8                                 _____________________________________
 9

10   PER CURIAM:

11          Plaintiff-Appellant Claude Phenol appeals pro se from a District Court order adopting the

12   recommendation of the magistrate judge and dismissing his claims against Defendant-Appellees

13   on the grounds that his claims are time-barred and hence subject to dismissal under Federal Rule

14   of Civil Procedure 12(b)(6). We affirm the decision of the District Court for essentially the

15   reasons given by the magistrate judge.

16          Appellant argues that the District Court did not meet its statutory duty to review the

17   magistrate’s recommendation de novo. There is, however, nothing to suggest that the district

18   court did anything less. In similar cases, the Eighth and the Tenth Circuits have persuasively

19   argued that we should “presume that the district court has made a de novo review unless

20   affirmative evidence indicates otherwise.” Hosna v. Groose, 80 F.3d 298, 306 (8th Cir. 1996);

21   see also Bratcher v. Bray-Doyle Indep. Sch. Dist., 8 F.3d 722, 724 (10th Cir. 1993) (stating that a

22   district court is presumed to have conducted a de novo review of a magistrate judge’s report and

23   recommendation “absent some clear indication otherwise”). For substantially the reasons given in

24   those opinions, we adopt the same rule here.

25          We have considered all of Appellant’s arguments and found them meritless. Accordingly

     the judgment of the District Court is AFFIRMED.


                                                      2